Citation Nr: 1114389	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-24 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, including as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disorder, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1989 to June 1995, March 2003 to March 2004 and March 2007 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that originally the Veteran's appeal also included a claim for service connection for a cervical spine disorder.  By rating decision issued in September 2008, the RO granted service connection for chronic posterior cervical strain with C5-C6 retrolisthesis.  This constitutes a full grant of the benefit sought on appeal.  Consequently, there is no longer any issue of fact or law for the Board to decide, and the Board has no jurisdiction anymore over that issue.


FINDINGS OF FACT

1.  The competent and credible evidence of record fails to establish that the Veteran currently has radiculopathy of the bilateral upper extremities.

2.  The competent and credible evidence of record fails to establish that the Veteran currently has a disorder of the right shoulder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the bilateral upper  extremities are not met.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in June 2005, prior to the initial AOJ decision on his claims.  The Board finds that the notice provided does not fully comply with VA's duty to notify in that the Veteran has not been provided notice that a disability rating or an effective date for the award of benefits will be assigned if service connection is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, given the denial hereafter of the Veteran's claims, any questions as to a disability rating or an effective date are moot.  Thus the Board finds that the Veteran has not been prejudiced by VA's failure to provide notice on these elements of his claims.

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his other claims that were being adjudicated simultaneously with the present claims before the Board, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded VA examinations on his claims in October 2005 and October 2008.  The Board notes that the Veteran's representative in its February 2009 statement in lieu of VA Form 646 argued that the VA examinations provided, especially the October 2005 examination, are inadequate.  After considering the representative's argument along with the totality of the evidence, the Board finds that these examinations are not inadequate for rating purposes as the evidence fails to establish that the Veteran currently has the claimed conditions.  Thus, a new VA examination is not warranted as the representative has not presented any evidence to suggest that the lack of finding of the claimed conditions on VA examination was inaccurate or that the Veteran now has the claimed conditions.  Consequently, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Radiculopathy of the Bilateral Upper Extremities

In his claim received in May 2005, the Veteran stated that "[m]uscle tension, swelling and spasms in my lower back is now causing problems in my upper back and neck, with occasional numbness in my hands."  He has not directly submitted any additional statements with regards to this claim to VA.  The medical evidence, however, fails to demonstrate that the Veteran in fact has radiculopathy of the bilateral upper extremities or that he has even complained of having such a condition.

Private treatment records as early as March 2000 demonstrate the Veteran underwent extensive physical therapy for his low back disability.  None of these records indicate the Veteran ever complained of having any radicular symptoms in his bilateral upper extremities.  Rather they show him having sciatica in his lower extremities.  

Statements from the Veteran's private treating physician made in April 2005 and June 2005 also fail to mention complaints of or treatment for radiculopathy of the bilateral upper extremities.  Rather they discuss extensive treatment for the Veteran's low back disorder, in addition to associated migraines, sleep disturbance and depression.  The June 2005 statement also mentions treatment for a left shoulder injury diagnosed as a rotator cuff tear.

An October 2006 statement from a private orthopedist also fails to mention complaints of or treatment for radiculopathy of the bilateral upper extremities.  Rather, the physician discusses treatment for the Veteran's left shoulder disability.  In fact, the physician noted that there was "[n]o significant right shoulder pain."  He also noted on physical examination that muscle strength and tone were intact and at full strength bilaterally without thenar or hypothenar atrophy, and sensation was intact to light touch over the median, radial and ulnar nerve distributions bilaterally.  Hence, his examination failed to demonstrate there were any neurological deficits in the Veteran's bilateral upper extremities, and no assessment of such was made.

Finally, a January 2008 treatment note shows the Veteran was being evaluated for physical therapy for his left shoulder disability.  This treatment note indicates that the Veteran denied any symptoms into the left upper extremity, except for getting a "dead feeling" primarily during the night with lying on the left arm.  He indicated that the symptoms totally resolve once he relieves pressure on the left shoulder.  Systems review indicates that the neuromuscular system was negative for symptoms.  The objective findings were noted to be consistent with tendinitis/impingement involving the left shoulder.  There was no assessment with regards to the Veteran having any neurological deficits in the left upper extremity.

Thus, the Veteran's private treatment records fail to show any complaints, treatment or diagnosis of radiculopathy of the bilateral upper extremities.  Furthermore, VA examinations conducted in October 2005 and October 2008 fail to show any report by the Veteran or objective findings by the examiners of radiculopathy of the bilateral upper extremities.

On VA examination in October 2005, the Veteran failed to report having any radicular symptoms relating to his bilateral upper extremities.  Instead he reported having hand symptoms.  The Veteran stated he thinks he has arthritis in his hands and described his symptoms as an achy pain, aggravated by cold weather, with loss of grip and cramping in his hands after working with tools for an extended period of time.  He stated that stretching and massaging his hands helps to alleviate the discomfort.  He reported this affects the fingers of both hands.  The examiner stated there are no areas of deficit on exam.  Physical examination demonstrated that deep tendon reflexes in the upper extremities were 2/4 (which is within normal limits), and sensation was intact to light touch, vibration and position.  Furthermore, there was no atrophy or edema in the muscles.   No assessment of any neurological disorder was made involving the bilateral upper extremities.  The Board acknowledges that the examiner stated that the Veteran is claiming secondary conditions from the low back pain of thoracic and cervical spine problems, radiculopathy of both hands, and bilateral shoulder problems, and that she opined that it is not as likely as not that these claimed conditions are secondary to the Veteran's back strain.  The Board does not find the examiner's medical opinion which states "radiculopathy of both hands" to be a diagnosis of such a condition, but rather a restatement of the Veteran's claimed conditions given her previous sentence and that she failed to actually diagnose him to have radiculopathy of the bilateral hands.  Thus, the Board finds that the examiner's opinion was merely responding to the Veteran's claim and was not making a medical diagnosis.  It is clear from the examination report that there were no objective findings of radiculopathy of the bilateral upper extremities, and thus any deficiency in the examiner's medical opinion relating thereto does not render the entire examination inadequate for deciding the Veteran's claim.

Finally, the Veteran underwent a VA joints examination in October 2008.  At this examination, the Veteran actually denied having radicular symptoms going down the upper extremities.  On physical examination, deep tendon reflexes were +2/4 bilaterally (which is within normal limits), Spurling test was negative, and sensation was normal to soft touch, monofilament testing, and position over both upper extremities in all dermatomes.  There was no radicular pain bilaterally.  The examiner failed to diagnosed any neurological deficits of the bilateral upper extremities.

Based upon the foregoing evidence, the Board finds that it fails to demonstrate that the Veteran currently has radiculopathy of the bilateral upper extremities.  The Veteran has either failed to report or has directly denied having any radicular symptoms into the bilateral upper extremities; nor has any physician diagnosed him to have this condition.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for radiculopathy of the bilateral upper extremities is denied because the preponderance of the evidence fails to establish the Veteran has a current disability for which service connection may be granted.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied.

Right Shoulder Disorder

In his claim received in May 2005, the Veteran stated that "I have arthritis in both shoulders and my doctor feels that is related to over compensation due to my back problems.  I tend to put more weight on my shoulders trying to avoid straining my back.  That resulted in a left shoulder strain injury in June, 2004, and continued shoulder problems."  He has not directly submitted any additional statements with regards to this claim to VA.  The medical evidence, however, fails to demonstrate that the Veteran in fact has a current right shoulder disorder or that he has even complained of having such a condition.

Private treatment records as early as March 2000 demonstrate the Veteran underwent extensive physical therapy for his low back disability.  None of these records indicate the Veteran ever complained of having any a problem with his right shoulder as a result of his low back disability.  

Statements from the Veteran's private treating physician made in April 2005 and June 2005 also fail to mention complaints of or treatment for a right shoulder disorder.  Rather they discuss extensive treatment for the Veteran's low back disorder, in addition to associated migraines, sleep disturbance and depression.  The June 2005 statement also mentions only treatment for a left shoulder injury diagnosed as a rotator cuff tear.

An October 2006 statement from a private orthopedist also fails to mention complaints of or treatment for a right shoulder disorder.  Rather, the physician discusses treatment for the Veteran's left shoulder disability.  In fact, the physician noted that there was "[n]o significant right shoulder pain."  He also noted on physical examination that muscle strength and tone were intact and at full strength bilaterally without thenar or hypothenar atrophy, and sensation was intact to light touch over the median, radial and ulnar nerve distributions bilaterally.  Hence, his examination failed to demonstrate there were any disorder of the right shoulder, and no assessment of such was made.  Rather the assessment was left shoulder impingement syndrome with partial rotator cuff tear and mild acromioclavicular joint hypertrophy.

Finally, a January 2008 treatment note shows the Veteran was being evaluated for physical therapy for his left shoulder disability.  This treatment note fails to show any complaints of problems with the right shoulder, and no assessment of any was made.

Thus, the Veteran's private treatment records fail to show any complaints, treatment or diagnosis of a right shoulder disorder.  Furthermore, VA examinations conducted in October 2005 and October 2008 fail to show any report by the Veteran or objective findings by the examiners of a right shoulder disorder.

On VA examination in October 2005, with regards to the claimed bilateral shoulder condition, the Veteran reported it is his left shoulder that he injured and is symptomatic.  He made no complaints of symptoms relating to his right shoulder.  Consequently, the examiner did not directly examine the Veteran's right shoulder.  She did, however, report that deep tendon reflexes in the upper extremities were 2/4 (which is within normal limits), and sensation was intact to light touch, vibration and position.  Furthermore, there was no atrophy or edema in the muscles.   In addition, x-rays taken of the right shoulder were noted to be normal.  No assessment of any right shoulder disorder was made.  The Board acknowledges that the examiner stated that the Veteran is claiming secondary conditions from the low back pain of thoracic and cervical spine problems, radiculopathy of both hands, and bilateral shoulder problems; and that she opined that it is not as likely as not that these claimed conditions are secondary to the Veteran's back strain.  The Board does not find the examiner's medical opinion that states "current bilateral shoulder problems" to be a diagnosis of such a condition, but rather a restatement of the Veteran's claimed condition given her previous sentence and that she failed to actually diagnose him to have a right shoulder disorder.  Thus, the Board finds that the examiner was merely responding to the Veteran's claim in rendering her opinion and not making a medical diagnosis.  It is clear from the examination report that the Veteran did not report having a right shoulder problem nor were there any objective findings of one, and thus any deficiency in the examiner's medical opinion relating thereto does not render the entire examination inadequate for deciding the Veteran's claim.

Finally, the Veteran underwent a VA joints examination in October 2008.  Again the Veteran failed to report having a right shoulder disorder, only describing his left shoulder disability and the symptoms related thereto.  Furthermore, the examiner failed to diagnosed any right shoulder disorder.

Based upon the foregoing evidence, the Board finds that it fails to demonstrate that the Veteran currently has a right shoulder disorder.  The Veteran has either failed to report or directly denied having any problem with his right shoulder despite his claim to the contrary; nor has any physician diagnosed him to have such a condition.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for a right shoulder disorder is denied because the preponderance of the evidence fails to establish the Veteran has a current disability for which service connection may be granted.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied.



ORDER

Entitlement to service connection for radiculopathy of the bilateral upper extremities is denied.

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


